DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2021/0174594; hereinafter "Huang").
Regarding claim 1, Huang discloses An information processing apparatus comprising: a processor (e.g. Controller 310 of Fig. 3) configured to store three-dimensional data in association with structured information in which pieces of information are structured, the three-dimensional data enabling a three-dimensional object created in virtual space to be output as a three-dimensional object in real space ("the data store may include print files with instructions for the 3D printer or may include 3D modeling data corresponding to the 3D object," para. 27), output the three-dimensional data, which is stored, to an apparatus in real space, the apparatus being capable of outputting the three-dimensional object in real space ("a model of an object being printed on a three-dimensional (3D) printer," para. 11), acquire real-life data regarding the three-dimensional object in real space after the three-dimensional data is output to the apparatus ("the camera can capture progress of the printing through images of the successive layers," para. , and incorporate the real-life data regarding the three-dimensional data into the structured information ("a printed portion display portion 330 [of Fig. 3] to display an image of a printed portion of a 3D object," para. 24; "a virtualized object image display portion 340 [of Fig. 3] to display a virtualized image of the 3D object … generate a virtual image of the 3D object," para. 27; e.g. Fig. 3 illustrates real-life data 330 and three-dimensional data 340 incorporated together; Fig. 4 also illustrates real-life data 460b incorporated with three-dimensional data 470).
Regarding claim 2, Huang discloses acquire, as the real-life data, data obtained by sensing the three-dimensional object in real space (e.g. camera 370 of Fig. 3).
Regarding claim 3, Huang discloses update the structured information in accordance with the real-life data, which has been acquired, the structured information being associated with the three-dimensional data, which is original data ("the camera can capture progress of the printing through images of the successive layers and can update the virtualized image accordingly," para. 20).
Regarding claim 4, Huang discloses acquire, as the real-life data, data obtained by nondestructively measuring the three-dimensional object in real space (e.g. camera 370 of Fig. 3 is a nondestructive measurement device).
Regarding claim 5, Huang discloses acquire, as the real-life data, an image that captures at least a portion of the three-dimensional object in real space ("the camera can capture progress of the printing through images of the successive layers and can update the virtualized image accordingly," para. 20).
Regarding claim 6, Huang discloses acquire, as the real-life data, information regarding a result of comparison with the image ("images of successive layers may be compared to determine changes," para. 20).
Regarding claim 7, Huang discloses manage the structured information for each user ("a user can view which parts of the 3D object have been printed and which parts still remain to be printed," para. 11).
Regarding claims 11 and 12, they are rejected using the same citations and rationales set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Muchna et al. (US 2017/0218660; hereinafter "Muchna").
Regarding claim 8, Huang does not disclose present content of the structured information of one user at a related position of the structured information of another user.
In the same art of 3D printing, Muchna teaches present content of the structured information of one user at a related position of the structured information of another user ("an authorized user may retrieve a 3D printing file associated with the user's account from the management server 120 for printing, view the user's print requests and print history, send stored 3D printing files to other users or groups of users, access 3D printing files shared with the user from another user," para. 48).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Muchna to Huang.  The motivation would have been to increase collaboration and to create "a 3D printer management network that is secure, centrally managed, and accessible to individuals all around the world" (Muchna, para. 4).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Riss et al. (US 2020/0223145; hereinafter "Riss").
Regarding claim 9, Huang does not disclose output the three-dimensional data in a markup language format.
In the same art of 3D printing, Riss teaches output the three-dimensional data in a markup language format ("the second 3D model of the object comprises a list of coordinates of 3D unit representations (e.g., voxels) … The list of coordinates could be stored in a variety of formats, including … XML," para. 31).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Riss to Huang.  The motivation would have been to increase efficiency and transparency by utilizing an open, accessible, and well-known data format.
Regarding claim 10, the combination of Huang and Riss renders obvious output the three-dimensional data in the markup language format and one or more features are described by using voxels as unit elements in the markup language format ("the second 3D model of the object comprises a list of coordinates of 3D unit representations (e.g., voxels) … The list of coordinates could be stored in a variety of formats, including … XML," Riss, para. 31; see claim 9 for motivation to combine). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611